Citation Nr: 1703090	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  06-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for depression or other psychiatric disorder to include as secondary to hypertension and pain due to service-connected disabilities.

2.  Entitlement to service connection for migraine headaches, to include as secondary to a hiatal hernia with esophageal reflux.

3.  Entitlement to service connection for sleep apnea, to include as secondary to hypertension and pain due to service-connected disabilities.

4.  Entitlement to service connection for a left knee disability, to include as secondary to lumbar spine and right knee disabilities.


REPRESENTATION

Appellant represented by:	Lori Chism, Attorney at Law


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1995 to August 2000.

This case comes before the Board of Veterans' Appeals (Board) on appeal of April 2004 and January 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana and Houston, Texas respectively.  In November 2006 the Veteran withdrew his request for a hearing before the Board.

In September 2008, the Board remanded the case for additional development.  In an October 2012 decision, the Board in part reopened the claims for service connection for headaches and a left knee disability, and remanded the underlying claims for service connection for headaches and a left knee disability and claims for service connection for sleep apnea and a psychiatric disorder for additional development.  The record reflects substantial compliance with the remand requests with respect to the claim for service connection for a left knee disability.  See Dyment v. West, 13 Vet. App. 141 (1999).

The issues of entitlement to service connection for a psychiatric disorder, migraine headaches, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left knee disability did not have its onset in active service or within one year thereafter and it is not related to service or service-connected disability. 


CONCLUSION OF LAW

The criteria for service connection for a left knee disability, to include as secondary to lumbar spine and right knee disabilities, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.2, 3.303, 3.310 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in March 2007 and his claims were readjudicated in June 2007.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA provided the Veteran with an examination in November 2012 to determine the nature and etiology of his disability.  The Board finds the examination report to be thorough and adequate.  The examiner interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claim, including a relevant opinion.  The Board finds the opinion to be adequate, as it was based on a full reading of the records in the claims folder as well as the Veteran's own statements.  

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran asserts that he injured his left knee in service during a fall down a set of stairs and while conducting dog training exercises.  He also asserts that his left knee disability is secondary to his service-connected lumbar spine and right knee disabilities.

The service treatment records show treatment for the right knee but not for the left knee.  On an April 2000 medical history report, while the Veteran referred to a trick or locked knee, it was not clear if he was referring to the left knee, right knee, or both knees.  The separation examination showed mild crepitus of the knees without laxity.

A September 2000 VA examination report shows no findings regarding the left knee but x-rays showed a normal patellar facet.  

In July and August 2003 statements, individuals who served with the Veteran stated that he had knee injuries in service.  

A November 2006 pre-employment orthopedic evaluation report reflects that x-rays showed left patellofemoral spurring.  A diagnosis of patellofemoral chondromalacia was made.

At a March 2007 VA examination, the Veteran reported left knee pain aggravated by prolonged sitting and standing.  There were no complaints of the left knee during examination and, other than a slightly reduced flexion to 125 degrees out of 140 degrees, examination was normal with no crepitus or other abnormalities.  X-rays showed no significant musculoskeletal pathology of the left knee.  

A May 2011 VA examination report reflects that x-rays of the left knee showed minimal degenerative changes consistent with age.

At a November 2012 VA examination, the Veteran stated that his knee problems started in 1998 with a fall that is reported as the etiology of his service-connected right knee disability.  He stated that he also injured the left knee, although there is no documentation of the left knee injury.  He stated that he reinjured the left knee during his job as a dog trainer. He stated that he was treated for his left knee while in service and after discharge in 2000 at the VA.  The examiner noted that a review of the VA medical records only shows complaints of right knee problems.  The examiner diagnosed the Veteran with patellofemoral crepitus of the left knee.  

The examiner opined that the Veteran's left knee disorder is not related to service.  The examiner stated that the only mention of the left knee is the finding of mild crepitus of both knees on his separation examination.  The examiner stated that retropatellar crepitus is a very common finding that is not diagnostic of a disease and not always symptomatic.  The examiner stated that there is no evidence that it was symptomatic in the Veteran during his 5 years of service.  The examiner stated that there is no evidence of treatment for the left knee following discharge and the first x-ray of the left knee was taken during the initial March 2007 VA examination at which time there were no findings of patellofemoral syndrome or retropatellar crepitus of the left knee.  The examiner stated that there is no history of documented continuing complaints or treatments to indicate a chronic disabling condition.  

The examiner also opined that the Veteran's left knee disorder was not aggravated by his service-connected lumbar spine or right knee disability.  The examiner stated that the Veteran does not have a significant gait alteration that would cause abnormal stress on the left knee.  The examiner noted that while the Veteran walked with his knees in extension after the examination, he was seen by another examiner who noted that he had a normal gait by the end of that examination.  The examiner also stated that a review of the medical literature does not indicate that problems in a joint can be related to problems in the spine (or vice versa) or in another joint in the absence of a generalized inflammatory condition such as gout or rheumatoid arthritis and, even in that situation, the cause is the original disease, not the other joint or spine.  The examiner stated that no such diagnosis is present in this case.

Given the above, the Board finds that the Veteran's left knee disability did not have its onset in active service or within one year thereafter.  While the Veteran may have injured his left knee in service, there is no objective evidence of a chronic left knee disability in service.  While there was mild crepitus of the left knee at the separation examination, the November 2012 examiner stated that crepitus is a very common finding that is not diagnostic of a disease and not always symptomatic, and noted that there is no evidence that it was symptomatic in the Veteran during his 5 years of service.  September 2000 VA x-rays showed a normal left knee and there is no other evidence dated within one year of separation from service.

The Board also finds that the Veteran's left knee disability is not related to active service.  While the Board notes the Veteran's assertions that he injured his knee during dog training exercises, there is no objective evidence of a chronic left knee disability in service or for several years after discharge.  While November 2006 private x-rays showed left patellofemoral spurring, March 2007 VA x-rays showed no significant musculoskeletal pathology.  May 2011 VA x-rays showed minimal degenerative changes consistent with age.  With no objective evidence of a chronic left knee disability in service or for several years thereafter, the November 2012 examiner opined that the Veteran's left knee disability is not related to service.  

The Board further finds that the Veteran's left knee disability was not caused or aggravated by the service-connected lumbar spine or right knee disability.  The November 2012 examiner opined that the Veteran's left knee disability was not aggravated by his service-connected lumbar spine or right knee disability.  The examiner explained that the Veteran does not have a significant gait alteration that would cause abnormal stress on the left knee and the medical literature does not indicate that problems in a joint can be related to problems in the spine (or vice versa) or in another joint in the absence of a generalized inflammatory condition such as gout or rheumatoid arthritis, which is not present in this case.  While the examiner did not provide a specific opinion on whether the Veteran's left knee was caused by the lumbar spine or right knee disability, given the rationale for the aggravation aspect of the claim, the Board finds that the Veteran's left knee disability was also not caused by his service-connected disabilities.

The Board notes that a lay person is competent to give evidence about observable symptoms such as tinnitus and pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

To the extent that the Veteran is claiming to have experienced continuous left knee problems since active service, he is not found to be credible.  There is no objective evidence of a chronic left knee disability in service.  There is no objective evidence of a disorder after discharge until 2006.  While individuals who served with the Veteran stated that he had knee injuries in service, they did not specify an injury to the left knee.  The Veteran is service-connected for a right knee disability due to injuries documented in the service treatment records.  Moreover, the Board has already acknowledged that the Veteran may have injured his left knee in service.  The question is whether his current left knee disability is the result of any such injury, and the Board has found that the objective evidence of record does not show that to be the case.  Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current disorder to active service.

The Board also notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address the etiology of his disability.  As discussed above, the medical evidence shows that his disability is not related to the service-connected lumbar spine or right knee disability.

In conclusion, service connection for a left knee disability, to include as secondary to lumbar spine and right knee disabilities, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disability, to include as secondary to lumbar spine and right knee disabilities, is denied.


REMAND

In the remand portion of the October 2012 decision, the Board requested VA examinations to obtain opinions on whether the Veteran's headaches, sleep apnea, and psychiatric disorder are related to service or a service-connected disability.

In September 2015, a VA examiner conducted a review of the claims folder in conjunction with a telephone interview for the Veteran's headaches and sleep apnea.  

The examiner noted that the Veteran has been seen by Dr. R., a private physician, for his headaches since 2014 and underwent a brain CT scan.  The examiner noted that those medical records were not available for review.  The examiner noted the Veteran's report of having three headaches per month and that the Veteran denied the use of any medication for the headaches.  The examiner noted the Veteran's report that his headaches began in service in about 1998 at the same time that his snoring began.  The examiner noted that there is no current evidence of a diagnosis, treatment, or complaint of headaches in the VA medical records.  The examiner concluded that even though there are symptoms of tension headaches, there are no medical records to confirm the diagnosis.  The examiner stated that the reason for the no diagnosis is warranted for the claimed headaches and a medical opinion is not deemed necessary.

Initially, the Board notes that there are outstanding records that may be pertinent to the claim, those of Dr. R.  Thus, to ensure an opinion based on the complete record, the AOJ should attempt to obtain Dr. R.'s records.  While the RO obtained records from Dr. R. in July 2016 in conjunction with another claim, those records only span from April 2016 to June 2016.  Thus, the AOJ should obtain any other records from January 2014 to March 2016, and any since July 2016.  The AOJ should then return the claims folder to the above examiner for an addendum that discusses whether any change in the prior report is warranted.

With respect to the Veteran's sleep apnea, the examiner opined that it was not incurred in or caused by service.  The examiner stated that there is no evidence in the service treatment records of symptoms suspicious of or a diagnosis of obstructive sleep apnea.  The examiner noted that suspicious symptoms include but are not limited to loud snoring, difficulty breathing, and choking in sleep.  The examiner stated that even though the Veteran referred to a diagnosis of sleep apnea in 2006 per sleep clinic consult and sleep study done at that time, the earliest available sleep study in the claims folder is from 2009.  The examiner also opined that the Veteran's sleep apnea was not proximately due to, the result of, or aggravated by a service-connected disability.  The examiner stated that a review of the medical literature does not show evidence-based information that establishes hypertension or pain as a risk or aggravating factor for obstructive sleep apnea.  

The Board notes that although the examiner was unable to locate the 2006 sleep study report, the claims folder does in fact contain a September 2006 report from Total Sleep Diagnostics.  Thus, the AOJ should return the claims folder to the examiner for an addendum that addresses the above.  Lastly, VA examination reports, including one conducted in March 2016, indicate that the Veteran has sleep disturbance due to esophageal reflux.  As the Veteran is service-connected for hiatal hernia with esophageal reflux, an opinion should be obtained on remand.  

The AOJ afforded the Veteran a VA examination in February 2016.  The examiner provided diagnoses of obsessive and compulsive disorder and depressive disorder.  The examiner opined that the disorders were not caused by service.  The examiner stated that there is no record of a mental health diagnosis in service or for two years after separation.  The examiner opined that the disorders were not aggravated by service-connected disabilities.  The examiner stated that references to stressors in the VA medical records typically identify intense work stress and custody/parenting stress as the primary issues in the Veteran's mood struggles.  The examiner stated that nowhere are his mood issues described as related to his service-connected medical issues.

While the Board appreciates the examiner's opinions, a supplemental opinion is needed.  First, the examiner did not provide an opinion on whether the Veteran's psychiatric disorders were caused by a service-connected disability.  Thus, the AOJ should request that opinion, in compliance with the prior remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Second, although the examiner concluded that the record does not relate the Veteran's mood issues to a service-connected disability, earlier in the report, the examiner cited a July 18, 2011 VA treatment note reporting that the Veteran has stress with raising his kids, his job, and back pain.  The Veteran is service-connected for a lumbar spine disability.  Thus, the AOJ should return the claims folder to the examiner for an addendum that addresses the above.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to obtain records from Dr. R. from January 2014 to March 2016, and any since July 2016, as noted in the September 2015 examination report on headaches.  

2.  Then return the claims folder to the examiner who provided the September 2015 opinion on headaches for an addendum that discusses whether any change in the prior report is warranted.  The examiner should provide a complete rationale for all conclusions.

3.  Then, return the claims folder to the examiner who provided the September 2015 opinion on sleep apnea for an addendum.  The examiner should state whether it is at least as likely as not (probability of 50 percent) that the Veteran's sleep apnea had its onset in service or is related to service; or caused or aggravated by a service-connected disability.  The examiner is advised that the claims folder contains a September 2006 report from Total Sleep Diagnostics.  As the Veteran is service-connected for hiatal hernia with esophageal reflux, the examiner should discuss the VA examination reports, including one conducted in March 2016, that indicate that the Veteran has sleep disturbance due to esophageal reflux.  The examiner should provide a complete rationale for all conclusions.

4.  Then, return the claims folder to the examiner who conducted the February 2016 psychiatric examination for an addendum opinion.  The examiner should state whether it is at least as likely as not (probability of 50 percent) that the Veteran's psychiatric disorder was caused or aggravated (worsened beyond the natural progress of the disease) by a service-connected disability.  As the Veteran is service-connected for a lumbar spine disability, the examiner should discuss the July 18, 2011 VA treatment note reporting that the Veteran has stress due to, among other things, back pain.  The examiner should provide a complete rationale for all conclusions.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


